Citation Nr: 0928502	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945 and January 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In October 2008, the Board issued a 
decision denying the appeal.  

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on an April 
2009 Joint Motion for Remand (Joint Motion), the Court 
vacated the October 2008 decision and remanded the appeal to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In pertinent part, the April 2009 Joint Motion questioned 
whether the existing record contained sufficient evidence to 
rebut the presumption of soundness as it applied to the 
Veteran upon his entry onto his second period of active duty 
in January 1951; questioned whether the existing record 
contained clear and unmistakable evidence that the claimant's 
bilateral foot disorder was not aggravated by his second 
period of active duty; and questioned the adequacy of the 
February 2005 VA examination because the examiner did not 
directly address the question of aggravation.  Accordingly, 
the Board finds that a remand is required to obtain 
clarifying medical opinions as to each of these questions.  
See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
examination by a podiatrist.  The claim's 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  After a review of the 
claim's file, including this Remand, and 
an examination of the Veteran, the 
examiner should provide answers to each 
of the following questions:

(a) Is there clear and unmistakable 
(obvious or manifest) evidence 
demonstrating that any of the 
Veteran's foot disorders existed 
prior to his entry onto his second 
period of active duty in January 
1951? 

(b) If the answer to the above 
question is in the affirmative, is 
there clear and unmistakable 
(obvious or manifest) evidence that 
any of the Veteran's foot disorders 
was not aggravated by his second 
period of active duty?

A complete rationale for each and every 
opinion given must be provided, to 
include specific reference to all 
clinical evidence on which the opinion is 
based. 

The examiner is advised that "clear and 
unmistakable evidence" is a more 
formidable evidentiary burden than the 
preponderance of the evidence standard.  
See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that the "clear and 
convincing" burden of proof, while a 
higher standard than a preponderance of 
the evidence, is a lower burden to 
satisfy than that of "clear and 
unmistakable evidence").  

The examiner is also advised that the 
term "aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  In this regard, a finding 
of aggravation is not appropriate in 
cases where the evidence specifically 
shows that the increase is due to the 
natural progress of the disease.  
Furthermore, temporary or intermittent 
flare-ups of a pre-existing disease 
during service are not sufficient to be 
considered aggravation of the disease 
unless the underlying condition, as 
contrasted to symptoms, worsens.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Hunt v. Derwinski, 1 Vet. App. 
292 (1991).  However, a pre-existing 
disease or injury will be presumed to 
have been aggravated by service only if 
the evidence shows that the underlying 
disability underwent an increase in 
severity.  See Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a) (2008).

2.  After undertaking the above 
development, the RO should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2008).

3.  When the above development has been 
completed, the issue on appeal must be 
readjudicated.  If the appeal remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his attorney.  After the Veteran and his 
attorney have had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

